                                                                                                                      Case 2:18-cv-03908-JJT Document 10 Filed 12/05/18 Page 1 of 2



                                                                                                              1   Michael Zoldan; AZ Bar No. 028128
                                                                                                                  Jason Barrat; AZ Bar No. 029086
                                                                                                              2
                                                                                                                  Jessica Miller; AZ Bar No. 031005
                                                                                                              3   ZOLDAN LAW GROUP, PLLC
                                                                                                                  14500 N. Northsight Blvd. Suite 133
                                                                                                              4   Scottsdale, AZ 85260
                                                                                                              5   Tel & Fax: 480.442.3410
                                                                                                                  mzoldan@zoldangroup.com
                                                                                                              6   jbarrat@zoldangroup.com
                                                                                                                  jmiller@zoldangroup.com
                                                                                                              7
                                                                                                              8   Attorneys for Plaintiff
                                                                                                                  Anthony Assed
                                                                                                              9
                                                                                                             10                             UNITED STATES DISTRICT COURT

                                                                                                             11                                     DISTRICT OF ARIZONA
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0
                               Tel & Fax : 4 8 0 .4 4 2.34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  Anthony Assed, an Arizona resident;            Case No. CV-18-03908-PHX-JJT
                                                                                                             13
                                                                                                                                       Plaintiff,
                                                                                                             14
                                                                                                                         v.
                                                                                                             15
                                                                                                                  Circle K Stores, Inc., an Arizona               NOTICE OF VOLUNTARY
                                                                                                             16                                                 DISMISSAL WITH PREJUDICE
                                                                                                                  corporation; and Larry McFall, an
                                                                                                             17   Arizona resident;
                                                                                                             18
                                                                                                                                       Defendants.             (Assigned to the Hon. John J. Tuchi)
                                                                                                             19
                                                                                                             20
                                                                                                             21          Plaintiff Anthony Assed, by undersigned counsel, hereby gives notice of dismissal
                                                                                                             22   with prejudice of the Complaint filed in this action against all Defendants pursuant to
                                                                                                             23
                                                                                                                  F.R.Civ.P. 41(1)(a)(i).
                                                                                                             24
                                                                                                             25
                                                                                                             26                         RESPECTFULLY SUBMITTED December 5, 2018.
                                                                                                             27
                                                                                                             28
                                                                                                                     Case 2:18-cv-03908-JJT Document 10 Filed 12/05/18 Page 2 of 2



                                                                                                              1                                            ZOLDAN LAW GROUP, PLLC
                                                                                                              2
                                                                                                                                                      By: /s/ Jason Barrat
                                                                                                              3                                            14500 N. Northsight Blvd., Suite 133
                                                                                                                                                           Scottsdale, AZ 85260
                                                                                                              4                                            Attorneys for Plaintiff
                                                                                                              5
                                                                                                                                              CERTIFICATE OF SERVICE
                                                                                                              6
                                                                                                                  I hereby certify that on December 5, 2018, I electronically transmitted the foregoing
                                                                                                              7
                                                                                                                  document to the United States District Court, District of Arizona, Court Clerk, using the
                                                                                                              8   CM/ECF System. All counsel of record are registrants and are therefore served via this
                                                                                                                  filing and transmittal.
                                                                                                              9
                                                                                                             10   By: /s/ Ashley Peschke
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                             13
                                                                                                             14
                                                                                                             15
                                                                                                             16
                                                                                                             17
                                                                                                             18
                                                                                                             19
                                                                                                             20
                                                                                                             21
                                                                                                             22
                                                                                                             23
                                                                                                             24
                                                                                                             25
                                                                                                             26
                                                                                                             27
                                                                                                             28
